 
 
I 
108th CONGRESS
2d Session
H. R. 5421 
IN THE HOUSE OF REPRESENTATIVES 
 
November 20, 2004 
Mr. Stupak introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To prohibit the Administrator of the Environmental Protection Agency from taking certain actions that would allow a publicly-owned treatment works to divert flows to bypass a portion of its treatment facility. 
 
 
1.Short titleThis Act may be cited as the Save Our Waters From Sewage Act of 2004. 
2.Prohibition on sewage dumping In administering the National Pollutant Discharge Elimination System permit program under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Administrator of the Environmental Protection Agency shall not promulgate any regulations or issue any guidance documents that would authorize a publicly-owned treatment works to divert flows to bypass a portion of its treatment facility unless the bypass is unavoidable to prevent loss of life, personal injury, or severe property damage.  
 
